Citation Nr: 0835040	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-28 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis of the thoracic spine.

2.  Entitlement to service connection for residuals of an 
injury to the left shoulder.

3.  Entitlement to service connection for residuals of an 
injury to the collarbone.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1967.

By rating action dated in February 1997, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
back disability and for a left shoulder disability.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  In a January 2002 rating action, the RO concluded 
that new and material evidence had not been received to 
reopen the claim for service connection for residuals of a 
back injury.  Although the veteran was informed of this 
decision in a January 2002 letter, he again failed to file a 
timely appeal.  The veteran sought to reopen his claim for 
service connection for residuals of injuries to the left 
shoulder and back in June 2003.  By rating action dated in 
August 2003, the RO found that new and material evidence had 
not been received, and the claims for service connection for 
residuals of injuries to the left shoulder and back remained 
denied.  In addition, the RO denied service connection for 
residuals of an injury to the collarbone.

When this case was before it in April 2006, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of an injury to the left shoulder.  
The claim for service connection for a left shoulder 
disability on the merits was remanded for additional 
development of the record, and the remaining claims were 
remanded to ensure due process.  The case is again before the 
Board for appellate consideration. 




FINDINGS OF FACT

1.  An unappealed January 2002 determination denied service 
connection for residuals of an injury to the back because new 
and material evidence to reopen the claim had not been 
submitted.

2.  The evidence added to the record since the January 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for scoliosis of the thoracic spine.

3.  Any complaints referable to the left shoulder during 
service were acute and transitory and resolved without 
residual disability.

4.  A left shoulder condition, including arthritis, was 
initially manifested many years after service, and there is 
no clinical evidence linking it to service.

5.  A left collar bone (clavicle) injury was not documented 
during service or thereafter.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2002, which denied service 
connection for a back disability because new and material 
evidence to reopen the claim had not been submitted, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 
(2007), 20.302, 20.1103 (2008).

2.  The evidence received since the January 2002 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for scoliosis of the thoracic 
spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Residuals of an injury to the left shoulder were not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Residuals of an injury to the collarbone were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002) 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2007 letter, VA advised the 
veteran what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  This letter also advised the veteran that new and 
material evidence was needed to reopen the claim for service 
connection for a back condition, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In addition, the letter advised the veteran of the evidence 
needed to establish a disability rating and effective date 
for the claims on appeal.  The case was last readjudicated in 
July 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service treatment records, VA medical records, 
including the reports of VA examinations, and the veteran's 
testimony at a hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting information and advising VA of medical records.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Some of the veteran's service medical records are not 
available.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  The veteran has been notified on several occasions, 
most recently in September 2007, to submit statements from 
military medical personnel, buddy statements, employment 
examinations, etc.  In May 2006, the veteran indicated he had 
no additional evidence to submit.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  New and material 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claim for service connection for residuals of a back 
injury was denied in a January 2002 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the veteran's claim for service 
connection for a back disability 1997 on the basis that there 
was no evidence in service of treatment for a back 
disability.  The RO's January 2002 determination was 
predicated on a finding that new and material evidence had 
not been submitted.  It indicated that the service treatment 
records were completely negative for complaints or treatment 
for residuals of a back injury.  

The evidence of record at the time of the January 2002 
decision included the service treatment records which 
revealed that the veteran had sustained a parietal and 
basilar skull fracture in December 1966 in a vehicular 
accident.  There was no mention of any problems involving the 
back, including the thoracic spine.  The veteran denied 
recurrent back pain on a report of medical history in 
December 1967, in conjunction with the separation 
examination, and a clinical evaluation of the spine at that 
time was normal.  

On VA general medical examination in January 1997, the 
veteran reported a history of intermittent back pain, dating 
from 1966.  Following an examination, the diagnosis was post-
traumatic osteoarthritis of the back.  

The veteran was again afforded a VA general medical 
examination in February 1997.  He described the in-service 
accident, and claimed that there was pain in the 
interscapular area at the time of the injury.  An X-ray study 
of the thoracic spine revealed mild right convex scoliotic 
curvature of the mid thoracic spine with mild anterior wedge 
deformities of a few of the third thoracic vertebral bodies.  
The pertinent diagnosis was minimal thoracic scoliosis, with 
symptoms compatible with degenerative joint disease.  

In January 2001, the veteran submitted a copy of a newspaper 
article that showed that he had been injured in a vehicle 
accident at an Army training center in December, and that, 
while he was hospitalized, his condition was not critical.

When seen in a VA outpatient treatment clinic in August 2000, 
the veteran related that he had been injured during service 
in an explosion and that he had been in the hospital in a 
coma for 14 days.

The veteran asserted in a March 2001 statement that a 
physician in service had recommended a medical discharge due, 
in part, to his back.  

In statements received in September 2001 and January 2002, 
W.T, and M.K. each wrote that they had known the veteran his 
entire life.  They stated that he was on crutches when he 
returned from service.  M.K. indicated that the veteran's 
back was "messed up."  

The evidence received since January 2002 includes a April 
1967 letter from the Chief of Staff, Ft. Bliss, Texas, VA 
outpatient treatment records, a June 2004 statement from a VA 
physician's assistant, the report of a March 2007 VA 
examination, and the veteran's testimony at a hearing before 
the undersigned.  

In addition, the Board notes that following a request for 
information from VA, the Chief, Medical Record Administration 
Branch of William Beaumont Medical Center (the facility where 
the veteran stated he was treated following the accident in 
service), reported that no inpatient or outpatient records of 
the veteran were on file.  

The April 1967 letter from the Chief of Staff, Ft. Bliss, to 
a U.S. Senator, noted that the veteran had been admitted to 
William Beaumont General Hospital in December 1966 after 
being thrown from a truck when it went off the road.  The 
veteran's injuries were summarized, but there was no 
indication of any problems involving the back, to include the 
thoracic spine.  

During the hearing, the veteran testified that he had 
experienced problems with his spine since the injury in 
service.  

The Board acknowledges that the veteran is competent to 
testify to an event that occurred in service.  The fact 
remains, however, that the veteran's allegations have 
remained the same throughout his claims.  He asserts that 
when he was thrown out of a truck in the in-service accident, 
he sustained an injury to his back.  Although all service 
treatment records have not been associated with the claims 
folder, the Board points out that the records that are in the 
claims folder make no reference to any injury to the back in 
service.  In this regard, the Board emphasizes that the April 
1967 letter from the Chief of Staff provides the best account 
of the veteran's injuries, and this made no mention of any 
problems involving the thoracic spine.  In fact, the letter 
was written approximately four months following the accident.  
It must also be reiterated that the veteran denied having 
recurrent back pain at the time of the separation examination 
in December 1967.  

The Board notes that the June 2004 statement from a 
physician's assistant shows that the veteran had an old 
compression fracture of the third lumbar vertebra, but there 
was no mention of any disability involving the thoracic 
spine.  

The additional evidence demonstrates that the veteran has a 
back disability that was initially manifested following 
service.  The fact remains that thoracic scoliosis was 
present at the time of the January 2002 determination, and 
the evidence submitted in conjunction with the current claim 
merely confirms that such a disability is present.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has a back disability 
that was present in service, nor has an opinion linking a 
thoracic spine disability to service been provided.  Thus, 
the additional evidence does not raise a reasonable 
possibility that the veteran has scoliosis of the thoracic 
spine that is related to service, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for scoliosis of the thoracic 
spine is not reopened.

	II.  Service connection 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim for service 
connection for residuals of injuries to the left shoulder and 
collarbone include his statements and some medical findings.  
The Board argues that he was thrown from a vehicle in service 
an that he has experienced problems with his left shoulder 
and collarbone ever since this accident.  An April 1967 
referral to the neurosurgery clinic confirms that the veteran 
was involved in a vehicular accident in December 1966.  A VA 
general medical examination in January 1997 disclosed that 
the veteran reported that he fractured his clavicles in a 
fall in 1966.  He also stated that he had experienced left 
shoulder pain since that time.  Following an examination, the 
pertinent diagnosis was mild post-traumatic osteoarthritis of 
the left shoulder.  

During a February 1997 VA examination, the veteran asserted 
that, while in service, he was thrown out of a truck and 
landed on the left side of his head and left shoulder.  He 
claims he was hospitalized for about two months.  He reported 
that his left shoulder was immobilized in the hospital and 
that there might have been a fracture of the left collar 
bone.  The pertinent diagnoses were history of injury to the 
left shoulder and fracture of the left clavicle.

The evidence against the veteran's claim includes the 
available service treatment records, an April 1967 letter 
from the Chief of Staff of Ft. Bliss, and post-service, 
medical records.  

In April 1967, the Chief of Staff of Ft. Bliss wrote a letter 
to a U.S. Senator.  It was noted that the veteran active duty 
been hospitalized at William Beaumont General Hospital in 
December 1966, after being thrown out of a truck.  X-ray 
studies of the shoulder were negative for fracture.  The 
remainder of the letter refers to treatment for conditions 
not in issue, and makes no reference to any problems 
involving the clavicle.  The Board observes that a December 
1967 report of medical history shows that the veteran denied 
a painful or trick shoulder, and a clinical evaluation of the 
upper extremities on the separation examination at that time 
was normal.  There was no indication of any problems 
involving the collarbone.  

The veteran again described the in-service accident on a VA 
examination in March 2007.  He related that he sustained a 
left shoulder injury in this accident, and denied any post-
service injury.  Following an examination, the diagnosis was 
mild degenerative joint disease of the left shoulder.  The 
examiner, based on a review of the claims folder, concluded 
that the veteran's current left shoulder condition was less 
likely than not related to service, and more likely age-
related and associated with his occupation of building 
houses.

The Board concludes, accordingly, that the medical opinion of 
record is of greater probative value than the veteran's 
allegations regarding the etiology of his left shoulder 
disability.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the February 1997 VA examination 
noted only a history of a fracture of the left clavicle, and 
the available records fail to document this injury.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claims for service connection for 
residuals of injuries to the left shoulder or collarbone.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for scoliosis of the 
thoracic spine, the appeal is denied.

Service connection for residuals of an injury to the left 
shoulder is denied.

Service connection for residuals of an injury to the 
collarbone is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


